AMERICAN INDEPENDENCE FUNDS TRUST AMENDMENT #01 DATED [ ], 2015 TO THE EXPENSE LIMITATION AGREEMENT DATED MARCH 1, 2015 WHEREAS, American Independence Financial Services, LLC (the “Investment Adviser”) and American Independence Funds Trust (the “Trust”), a Delaware business trust, on behalf of each of the funds listed on Exhibit A (each, a “Fund”) entered into an Expense Limitation Agreement dated March 1, 2015 (the “Agreement”); and WHEREAS, the Investment Adviser and the Trust wish to amend the Agreement to update Exhibit A to include the Large Cap Growth Fund. NOW, THEREFORE, the parties hereto agree to the amended Exhibit A as attached. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed as of the amendment date noted above. AMERICAN INDEPENDENCE FUNDS TRUST By: Name: Eric M. Rubin Title President AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC By: Name: John J. Pileggi Title Managing Partner 1 EXHIBIT
